
	

114 HR 4670 IH: Mojave National Preserve Boundary Adjustment Act of 2016
U.S. House of Representatives
2016-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4670
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2016
			Mr. Heck of Nevada (for himself, Mr. Hardy, and Mr. Amodei) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To adjust the boundary of the Mojave National Preserve.
	
	
 1.Short titleThis Act may be cited as the Mojave National Preserve Boundary Adjustment Act of 2016. 2.DefinitionsIn this Act:
 (1)DirectorThe term Director means the Director of the National Park Service. (2)PreserveThe term Preserve means the Mojave National Preserve established under section 502 of the California Desert Protection Act of 1994 (16 U.S.C. 410aaa–42).
 (3)SecretaryThe term Secretary means the Secretary of the Interior. 3.Boundary adjustment of the Mojave National Preserve (a)Transfer of jurisdictionNot later than 180 days after the date of enactment of this Act, the Secretary shall transfer from the Director to the Director of the Bureau of Land Management administrative jurisdiction over approximately 520 acres of Federal land, as generally depicted on the map entitled Mojave National Preserve-Proposed Boundary Adjustment, numbered 170/120,846–B, and dated December 2013.
 (b)Land acquisitionThe Secretary may acquire by donation up to 4 acres of land identified in the land protection plan of the Preserve as suitable for acquisition to be used for mitigation for every 1 acre of land removed from the Preserve under subsection (a).
			(c)Boundary adjustment
 (1)Donated landThe land acquired under subsection (b) shall be part of the Preserve. (2)Transferred landThe boundary of the Preserve shall be adjusted to reflect the acquisition and transfer of administrative jurisdiction over the land under subsection (a).
 (d)Availability of mapThe map described in subsection (a) shall be on file and available for public inspection in the appropriate offices of the National Park Service.
			(e)Administration of acquired land
 (1)In generalThe land acquired under subsection (b) shall be administered by the Director— (A)as part of the Preserve; and
 (B)in accordance with all applicable laws (including regulations). (2)Grazing (A)In generalThe Secretary shall permit cattle grazing on the land acquired under subsection (b), in accordance with applicable National Park Service laws and policies—
 (i)except as provided in subparagraph (B), during the period beginning on the date on which the land is acquired and ending on the date that is 25 years after the date on which the land is acquired; and
 (ii)to the same extent permitted on the land referred to in subsection (b) on the day before the date of enactment of this Act.
 (B)Permanent termination of grazingThe authority of the Secretary granted under subparagraph (A) terminates on the day on which the period described in clause (i) of that subparagraph expires.
					(f)Administration of transferred land
 (1)WithdrawalSubject to valid existing rights, the land transferred under subsection (a) remains withdrawn from— (A)entry, appropriation, or disposal under the public land laws;
 (B)location, entry, and patent under the general mining laws; and (C)the mining leases, mineral materials, and geothermal leasing laws.
 (2)Right-of-way permitsNothing in this Act affects the authority of the Secretary to issue or renew right-of-way permits under title V of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1761 et seq.) for the land transferred under subsection (a).
				
